U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended February 28, 2010. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 0-15482 ONCOLOGIX TECH, INC. (Name of Small Business Issuer as Specified in Its Charter) Nevada 86-1006416 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 8832 Grand Rapids, MI49518-8832 (Address of principal executive offices) (616) 977-9933 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x As of April 21, 2010, there were 183,554,126 shares of common stock, par value $.001 per share, outstanding. Transitional Small Business Disclosure Format (Check One):Yes o No x ONCOLOGIX TECH, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION IMPORTANT INFORMATION 3 ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of February 28, 2010 (Unaudited) and August 31, 2009 4 Condensed Consolidated Statements of Operations (Unaudited) for the three and six month periods ended February 28, 2010 and 2009 5 Condensed Consolidated Statements of Stockholders' Deficit for the period from August 31, 2008 through February 28, 2010 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the six month period ended February 28, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 29 ITEM 4. Controls and Procedures 30 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. Submission of Matters to a Vote of Security Holders 31 ITEM 5. Other Information 32 ITEM 6. Exhibits 32 2 IMPORTANT NOTICE This Report was required to be filed on April 14, 2010. We were unable to meet that requirement because we lacked funds to pay independent auditors to perform the necessary examination and reviews of our financial statements as required by law. We are now engaged in an effort to return to full compliance by the filing of this Report on Form 10-Q. 3 PART I: FINANCIAL INFORMATION ITEM 1.Financial Statements ONCOLOGIX TECH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS February 28, August 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Prepaid commissions - Current assets of discontinued operations - - Total current assets Property and equipment (net of accumulated depreciation of $19,482 and $18,793) Investment in IUTM Marketing rights Long-term assets of discontinued operations - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes payable (net of discount of $0 and $12,425) $ $ Notes payable - Notes payable - related parties - Accounts payable and other accrued expenses Accrued interest payable Current liabilities of discontinued operations - Total current liabilities Long-term liabilities: Convertible notes payable Convertible notes payable - related parties Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 per share; 10,000,000 shares authorized 295,862 and 295,862 shares issued and outstanding at February 28, 2010 and August 31, 2009, respectively Common stock, par value $.001 per share; 200,000,000 shares authorized; 182,877,193 and 178,282,995 shares issued at February 28, 2010 and August 31, 2009, respectively; 182,877,193 and 155,900,627 shares outstanding at February 28, 2010 and August 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Common stock subscribed, underlying common shares of 676,933 and 0 - Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 4 ONCOLOGIX TECH, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2 Three Months Ended For the Six Months Ended February 28, February 28, February 28, February 28, Revenue $
